Citation Nr: 1535434	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-15 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability. 


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1981 to January 1990, the Army from October 2001 to May 2002 and from June 2002 to February 2003, and the Navy from March 2007 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to a temporary total convalescent rating related to June 2009 surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See July 2012 and April 2014 deferred rating decisions).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has not been manifested by more than slight instability.

2.  Throughout the appeal period, the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, and objective findings of extension to 0 degrees, and flexion limited at most to 115 degrees with pain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).  

2.  The criteria for a separate 10 percent disability rating, but no more, for degenerative arthritis of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5257, 5258, 5259, 5260, 5261 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  Since the September 2009 rating decision on appeal granted service connection and assigned an initial disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The evidence of record includes the reports of VA examinations; private treatment records; a letter from the Veteran's active duty colleague; and statements from the Veteran.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and described the functional effects of his left knee disability in the corresponding examination reports.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran has not identified any evidence that remains outstanding.  In December 2014 correspondence, he questioned why, given his assertions of increased disability, additional X-ray studies had not been conducted since his June 2009 surgery.  The Veteran's left knee arthritis was already considered by the RO in the grant of service connection and assignment of a separate rating.  The Veteran has not indicated that his knee disability has increased in severity since the September 2014 VA examination and that is adequate in contemporaneousness and content to evaluate the knee disability on appeal.  Therefore, the Board finds a remand for an additional examination or new X-rays is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria 

In the rating action on appeal, the RO granted service connection for arthritis, left knee, status post arthroscopic medial meniscus repair, and assigned a 10 percent rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5257.  The assignment of a particular diagnostic code (DC) to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of  terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

The record includes X-ray evidence of left knee arthritis; hence, evaluation under DC 5003 for degenerative arthritis may be appropriate.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis under DC 5003, and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Compensable limitation of motion is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Under DC 5260, a noncompensable rating is warranted where flexion is limited to 60 degrees; and a 10 percent rating is warranted where flexion is limited to 45 degrees.  Under DC 5261, a noncompensable rating is warranted where extension to 5 degrees; and a 10 percent evaluation is warranted where extension is limited to 10 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The record reflects that the Veteran has a semilunar cartilage condition; hence, evaluation under DC 5258 and 5259 may be appropriate.  DC 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  

The Board has also considered whether separate or increased evaluations are warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of ankylosis of the knee to warrant a rating under DC 5256; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  Hence, the Board will not discuss these DCs any further.

Factual Background

On December 2008 VA examination, the examiner noted the Veteran's history regarding his left knee, including meniscal injury and subsequent surgical repair.  On physical examination, the left knee revealed moderate soft tissue swelling, with crepitance on range of motion.  There was mild laxity on valgus and varus stress maneuvers in the collateral ligaments; the Veteran was nontender in the collateral ligaments.  The examiner further noted that there was no laxity on anterior or posterior drawer maneuvers and no pain with range of motion including after repetition.  Range of motion testing conducted by a physical therapy assistant noted that the Veteran's left knee extension and flexion were normal.  The extension was 0 degrees and the flexion was 120 degrees, even after repetition.  Following examination, X-ray studies and a review of the record, the examiner diagnosed meniscal tear of the left knee with mild degenerative joint disease, and medial compartment. 

Private treatment records from March 2009 reflect that the Veteran had pain with weight-bearing and noted a tight feeling and some swelling present.  

A May 2009 private treatment records reflect that he had pain with weight-bearing below the knee cap, a tight feeling, swelling, and a sprain present.  The private physician filled out a form restricting the Veteran to sedentary work.  In May 2009 private treatment records from the Somerset Hospital in Somerset, PA, the physician noted that there was a mild degenerative arthritis change of the medial joint compartment of the left knee and small suprapatellar effusion.  

In June 2009 private treatment records, the private physician noted that the Veteran had a small knee effusion and some instability of the remaining meniscus.  In June 2009, the Veteran underwent a left knee partial meniscectomy.  Range of motion was 0 degrees to 115 degrees, post-surgery.  The Veteran was restricted to sedentary work from June 2009 through August 2009 due to the limitation of motion to the knee.

In July 2009 private treatment records, after the Veteran's knee surgery, the physician stated that the Veteran had no tenderness of the knee and had "good" range of motion. 

In the September 2009 rating action on appeal, the RO granted service connection and assigned a 10 percent rating under DC 5257, effective March 31, 2008.  

On December 2009 VA examination, the Veteran reported that since the June 2009 surgery, he had moderate left knee pain which increases with immobility or static postures.  He had locking of the left knee, with difficulty in straightening after being immobile for approximately 1/2 hour.  The examiner noted that the Veteran has been able to fully perform his job duties, but had difficult kneeling.  After the June 2009 surgery, he returned to regular duty as of July 29, 2009.  On physical examination, there was mild laxity on valgus and varus stress maneuvers in the collateral ligaments; no laxity on anterior or posterior drawer maneuvers.  The Veteran was nontender in the collateral ligaments.  The examiner noted that there was no pain with range of motion, even after repetition, but there was positive audible and palpable crepitance with range of motion.  On range of motion testing conducted by a physical therapy assistant, extension was 0 degrees, including after repetition.  Flexion was 120 degrees and after repetition, 123 degrees, 125 degrees, and 120 degrees.  There were no reports of pain during the range of motion testing.  Range of motion was characterized as normal.  

In September 2014, the Veteran was afforded a VA medical examination.  The Veteran reported that flare-ups impacted the function of his left knee; prolonged standing worsens the pain.  The examiner noted that the Veteran worked full time as a prison guard, on his feet 6-7 hours per day, and had not missed work in the past year because of his left knee.  Range of motion testing showed no painful motion in the left knee, with flexion to 125 degrees and full extension.  Repetitive testing found no additional limitation after three repetitions, but noted that there was functional impairment from pain on movement.  The examiner found that there was normal strength in the left knee.  Joint instability testing of the left knee was normal.  There was no evidence of patellar subluxation, including on X-rays.  Further, the examiner concluded after physical examination that there was no limitation of joint function; fatigue, weakness, lack of endurance and incoordination with repetitive motion or use did not additionally limit joint function.  The examiner noted the Veteran's history of meniscal tear and frequent episodes of left knee joint pain and cited "left knee aches" as the residual of the previous left knee surgery.  The examiner identified a scar, but it was not painful and/or unstable, not was the total area greater than 39 sq. cm.  The examiner specifically noted that the Veteran's left knee disability does not impact his ability to work.  

The Veteran has reported experiencing instability and pain in his left knee throughout the appeal period.  In October 2009, the Veteran stated that his instability had worsened due to his second left knee surgery involving the same area of the left knee as his former injury (surgery in November 2000).  In June 2011, the Veteran noted that he was taking medication for his knee pain and that his body would not replace the meniscus destroyed in his knee.  He stated that he would most likely need future surgeries.  In December 2014 correspondence, the Veteran noted that his X-rays showed arthritis in the left knee.  He stated that after his second left knee surgery, the private physician noted that there was a mild degenerative arthritis change to the medial joint compartment of the left knee and mild suprapatellar effusion.

Analysis 

After review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to an increased rating for instability of the left knee; there is no evidence of moderate instability of the left knee.  Although the Veteran has consistently reported experiencing instability of the knee and the record reflects that he had two surgeries for his left knee, physical examination has not provided objective evidence of more than slight left knee instability.  In December 2008 and 2009, there was mild laxity in the collateral ligaments; no laxity on anterior or posterior drawer maneuvers.  In September 2014, joint stability testing was normal.  Absent evidence that instability more closely approximately moderate symptomatology, an increased rating is not warranted under DC 5257.  

Throughout the appeal period, limitation of motion, even with consideration of pain is noncompensable.  DeLuca, supra.  Flexion has been at most limited to 115 degrees; extension is normal.  There is no evidence of actual or functional limitation of flexion to 45 degrees or extension to 10 degrees that would warrant assignment of separate compensable ratings under DC 5260 or 5261.  However, the record does include X-ray evidence of arthritis, the Veteran's complaints of pain on motion and objective findings of swelling and painful motion.  As such, the Board finds that assignment of a 10 percent rating under DC 5003 is warranted for the entire appeal period.  38 C.F.R. § 4.59.  

The Board has also considered whether evaluation under DC 5258 and 5259 is appropriate for the Veteran's semilunar cartilage condition.  A separate rating under DC 5258 or 5259 is not warranted because the symptoms contemplated under DC 5258 and 5259 are already considered under the rating assigned under DC 5003.  38 C.F.R. § 4.14.  

Scarring

A separate rating for a left knee scar is not warranted.  On September 2014 VA examination, it was noted that the scar was not painful or unstable.  No other evidence of record indicates any contrary findings regarding the surgical scar.  Thus, the scar does not meet any of the criteria enumerated under 38 C.F.R. § 4.118, DCs 7800-7805 for a separate compensable rating.

The Board has considered the Veteran's lay statements that his left knee disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Other Considerations

The Board has also considered whether a claim for total rating for compensation based on individual unemployability (TDIU) is has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not suggest that the Veteran is unemployable due to his service-connected left knee disability.  While the Veteran was restricted to sedentary work after his second left knee surgery, it was only for a few months and the Veteran returned to his regular position.  On September 2014 VA examination, the examiner noted that the Veteran's left knee did not impact his ability to work.  Further consideration of TDIU is not warranted.  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that instability of the left knee has been consistent with the 10 percent rating the RO has assigned and limitation of motion has been reflected by the separate 10 percent rating assigned under DC 5003 for the entire appeal period.  The record does not reflect that there has been any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability or limitation of motion have not been shown.  Accordingly, staged ratings are not warranted for the left knee.  

The Board has also considered whether referral for an extraschedular rating for the left knee is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  As explained in detail above, the Veteran's left knee disability is manifested by objective evidence of mild recurrent subluxation or lateral instability, with subjective complaints of limitation of motion, pain, fatigue, and weakness.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, the rating criteria reasonably describe the Veteran's left knee disability.  In short, there is no indication in the record that the average industrial impairment from his left knee disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for a left knee disability based on instability  is denied.

A separate initial rating of 10 percent, but not higher, for degenerative left knee arthritis is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


